DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (wave-shaped cross section) in the reply filed on 3/30/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of each of the designated inventions 1s sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it states that "if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions." It is respectfully submitted that this policy should apply in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the U.S. Patent and Trademark Office. This is persuasive because the supplied references on the Information Disclosure Statement read on both species of the claimed invention. As such, the restriction requirement has been withdrawn.

Specification
The abstract of the disclosure is objected to because it repeats information from the title.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Claims 2 and 3 recite, “the flow paths formed by the protrusions of the first plates and the depressions of the second plates.” In light of the specification, the flow paths formed by the protrusions of the first plates and the depressions of the second plates will be taken to mean flow path 43 of fig. 4. 
Claims 2 and 3 further recite, “the flow paths formed by the depressions of the first plates and the protrusions of the second plates.” In light of the specification, the flow paths formed by the depressions of the first plates and the protrusions of the second plates will be taken to mean flow path 41 of fig. 4.
Claims 8 and 9 recite, “the flow paths formed by the protrusions of the first plates and the depressions of the second plates.” In light of the specification, the flow paths formed by the protrusions of the first plates and the depressions of the second plates will be taken to mean flow path 43 of fig. 6. 
Claims 8 and 9 further recite, “the flow paths formed by the depressions of the first plates and the protrusions of the second plates.” In light of the specification, the flow paths formed by the depressions of the first plates and the protrusions of the second plates will be taken to mean flow path 41 of fig. 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of asymmetrical flow paths.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 establishes a flow path created by the stacked plates, it is unclear if the a plurality of asymmetrical flow paths are part of the same flow path previously established, or is a different flow path. For the purpose of examination, it will be assumed that the a plurality of asymmetrical flow paths comprise the same flow path previously established. Examiner suggests declaring at least one flow path in place of a flow path in line 2, and linking the “plurality of asymmetrical flow paths” to the at least one flow path.
Further regarding claim 1, it is unclear how the flow paths created by first plates and second plates having a shape symmetrical to that of the first plates in a vertical direction which are alternately stacked one by one in a vertical direction could produce asymmetric flow paths. It is also unclear what plane or axis or feature about with the flow paths are asymmetric. For the purpose of examination the limitation of  “a plurality of asymmetrical flow paths” will be taken to mean a plurality of flow paths having at least two different cross-sectional shapes (see at least paragraphs 13 – 16 of the specification). 
Claims 2 and 3 recite the limitation “the flow paths formed by the protrusions of the first plates and the depressions of the second plates.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the flow paths formed by the protrusions of the first plates and the depressions of the second plates is comprising the flow path from line 3 of claim 1, or the plurality of asymmetrical flow paths from the last line of claim 1, or a new structure. Claims 2 and 3 further recite the limitation “the flow paths formed by the depressions of the first plates and the protrusions of the second plates.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the flow paths formed by the depressions of the first plates and the protrusions of the second plates is comprising the flow path from line 3 of claim 1, or the plurality of asymmetrical flow paths from the last line of claim 1, or a new structure. 
Claims 2 and 3 further identify two different flow paths, one defined by the protrusions of the first plates (P1) and the depressions of the second plates (D2) and another by the depressions of the first plates (D1) and the protrusions of the second plates (P2). However both flow paths are defined by all four features and thus cannot be sufficiently identified solely by referencing two shared components with no other spacial orientation or reference point. For example, flow path 43 of fig. 4 is bounded by P1 and D2 on the upper and lower sides respectively, and by D1 and P2 on both the left and right sides. Conversely, flow path 41 of fig. 4 is bounded by P2 and D1 on the upper and lower sides respectively, and by D2 and P1 on both the left and right. Thus, all four features define both flow paths, and referencing only two of the features does not define the metes and bounds of the claimed structure. As such, the flow paths formed by the protrusions of the first plates and the depressions of the second plates will be taken to mean flow path 43 of fig. 4, and the flow paths formed by the depressions of the first plates and the protrusions of the second plates will be taken to flow path 41 of fig. 4.
Claims 2 – 6 are rejected as being dependent on an indefinite claim.
Claim 7 recites the limitation “a plurality of asymmetrical flow paths.” There is insufficient antecedent basis for this limitation in the claim. Claim 9 establishes a flow path created by the stacked plates, it is unclear is the a plurality of asymmetrical flow paths are part of the same flow path previously established, or is a different flow path. For the purpose of examination, it will be assumed that the a plurality of asymmetrical flow paths comprise the same flow path previously established. Examiner suggests declaring at least one flow path in place of a flow path in line 2, and linking the “plurality of asymmetrical flow paths” to the at least one flow path.
Further regarding claim 7, it is unclear how the flow paths created by first plates and second plates having a shape symmetrical to that of the first plates in a vertical direction which are alternately stacked one by one in a vertical direction could produce asymmetric flow paths. It is also unclear what plane or axis or feature about with the flow paths are asymmetric. For the purpose of examination the limitation of  “a plurality of asymmetrical flow paths” will be taken to mean a plurality of flow paths having at least two different cross-sectional shapes (see at least paragraphs 13 – 16 of the specification). 
Claims 8 and 9 recite the limitation “the flow paths formed by the protrusions of the first plates and the depressions of the second plates.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the flow paths formed by the protrusions of the first plates and the depressions of the second plates is comprising the flow path from line 3 of claim 7, or the plurality of asymmetrical flow paths from the last two lines of claim 7, or a new structure. Claims 8 and 9 further recite the limitation “the flow paths formed by the depressions of the first plates and the protrusions of the second plates.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the flow paths formed by the depressions of the first plates and the protrusions of the second plates is comprising the flow path of claim 7, or the plurality of asymmetrical flow paths from the last line of claim 7, or a new structure.
Claims 8 and 9 further identify two different flow paths, one defined by the protrusions of the first plates (P1) and the depressions of the second plates (D2) and another by the depressions of the first plates (D1) and the protrusions of the second plates (P2). However both flow paths are defined by all four features and thus cannot be sufficiently identified solely by referencing two shared components with no other spacial orientation or reference point. For example, flow path 43 of fig. 6 is bounded by P1 and D2 on the upper and lower sides respectively, and by D1 and P2 on both the left and right sides. Conversely, flow path 41 of fig. 6 is bounded by P2 and D1 on the upper and lower sides respectively, and by D2 and P1 on both the left and right. Thus, all four features define both flow paths, and referencing only two of the features does not define the metes and bounds of the claimed structure. As such, the flow paths formed by the protrusions of the first plates and the depressions of the second plates will be taken to mean flow path 43 of fig. 6, and the flow paths formed by the depressions of the first plates and the protrusions of the second plates will be taken to flow path 41 of fig. 6.
Claim 12 recites, “an angle between the inclined portions and the depressions,” however it is unclear which depressions are being referenced. The claimed structure contains inclined portions on the first plate, but the depressions are present on both plates. Thus it is unclear which depressions are being compared to the inclined portion.  To expedite prosecution, Examiner has interpreted the claim to refer to the depressions of the first plate.  
Claim 13 recites, “one end,” and “the other end,” which lacks antecedent basis in the claims. Examiner suggests declaring a first end and a second end as well as a relationship between the two (i.e. a second end opposite a first end). Claim 13 further recites, “the protrusion.” It is unclear which of the plurality of protrusions is being referenced. Claim 13 further recites, “an adjacent first depression” and “an adjacent second depression.” It is unclear how close the depression needs to be in order to be adjacent.  To expedite prosecution, Examiner has interpreted the claim to refer to the depressions and protrusions of the first plate.  
Claims 8 – 17 are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki (JP-2001-280887, citations reference applicant-provided translation) and further in view of Ito (US-2014/0290921).
Re: Claim 1, Kusunoki discloses a plate type heat exchanger (pg 4 para 1) comprising: 
a plate package in which a plurality of heat exchange plates is stacked to form a flow path, through which fluid flows (pg 5 para 4);
a socket connected to the plate package (fig. 1, element 12), 
wherein the plurality of heat exchange plates includes: 
a plurality of first plates (11A fig. 2, pg 5 para 4) in which a plurality of protrusions protruding upward from a plate body (20 fig. 2) and a plurality of depressions recessed downward from the plate body (21 fig. 2) are alternately arranged (fig. 2, pg 5 para 4); and 
a plurality of second plates (11B fig. 2) having a shape symmetrical to that of the first plates in a vertical direction (pg 5 para 3), 
wherein the plurality of first plates and the plurality of second plates are alternately stacked one by one in the vertical direction (fig. 2), 
wherein the protrusions of the first plates (20 fig. 2) are coupled to depressions of the second plates (21’ fig. 2), 
wherein the depressions of the first plates (21 fig. 2) are coupled to protrusions of the second plates (20’ fig. 2), and 
wherein a radius of curvature R1 of the protrusions formed in the first plates is greater than a radius of curvature R2 of the depressions formed in the first plates (fig. 2, protrusions 20 of first plate 11A have a larger radius than depressions 21 of first plate 11A, see pg 7 last sentence of para 15) to provide a plurality of asymmetrical flow paths pg 7 last sentence of para 15).
Kusunoki is silent on an end plate coupled to an outside of the plate package; and a socket connected to the plate package by passing through the end plate. 
However Ito teaches an end plate (side plate 1, fig. 2) coupled to an outside of the plate package (fig. 2, side plates are outside of plate package 20); and a socket (refrigerant inlet pipe 5, fig. 2, para 50) connected to the plate package by passing through the end plate. Therefore, in view of Ito’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the plate type heat exchanger of Kusunoki with an end plate coupled to an outside of the plate package; and a socket connected to the plate package by passing through the end plate. Such would provide the benefit of enclosing the flow channels of the outermost plates of the plate package and provide an entry point into the heat exchanger for the working fluids.
Re: Claim 2, Kusunoki discloses The plate type heat exchanger of claim 1, wherein a cross-sectional area of the flow paths formed by the protrusions of the first plates and the depressions of the second plates (b2 fig. 2, see 112(b) rejection above) is greater than that of the flow paths formed by the depressions of the first plates and the protrusions of the second plates (a2 fig. 2, see 112(b) rejection above; area of b2 is larger than a2, see pg 7 para 15).
Re: Claim 3, Kusunoki discloses the plate type heat exchanger of claim 1, wherein water flows (pg 7, para ‘Solution’, heat exchanger can pass two kinds of fluids and is thus capable of passing water) in the flow paths formed by the protrusions of the first plates and the depressions of the second plates (b2 fig. 2, see 112(b) rejection above, ), and wherein refrigerant flows (pg 7, para ‘Solution’, heat exchanger can pass two kinds of fluids and is thus capable of passing refrigerant) in the flow paths formed by the depressions of the first plates and the protrusions of the second plates (a2 fig. 2, see 112(b) rejection  above), such that heat is exchanged (flow channels are in thermal communication and thus exchange heat).
Re: Claim 4, Kusunoki in view of Ito as applied to claim 1 above is silent on a cross-sectional area of the flow paths, through which the water flows, is 1.1 times to 1.15 times that of the flow paths, through which the refrigerant flows. However, Kusunoki identifies the use of different cross-sectional areas for the two flow paths as a result effective variable for affecting fluid flow rate, and thereby affecting the heat transfer between two fluids (pg 9, ‘Effect of the Invention’). 
Therefore, in view of Kusunoki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a cross-sectional area of the flow paths, through which the water flows, is 1.1 times to 1.15 times that of the flow paths, through which the refrigerant flows, since it has been held that discovering an optimum value or working range of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Doing so would allow the tailoring of heat transfer characteristics of the two fluids based on the needs of the system.
Re: Claim 5, Kusunoki discloses the plate type heat exchanger of claim 1, wherein the plurality of protrusions formed on the first plates are spaced apart at a certain interval and protrude at the same height (pg 7 para 15, plates are corrugated and are thus regularly spaced, see fig. 2).
Re: Claim 6, Kusunoki discloses the plate type heat exchanger of claim 1, wherein the plurality of depressions formed in the first plates are spaced apart at a certain interval and are recessed at the same depth (pg 7 para 15, plates are corrugated and are thus regularly spaced, see fig. 2).
Re: Claim 7, Kusunoki discloses a plate type heat exchanger (pg 4 para 1) comprising:
a plate package in which a plurality of heat exchange plates is stacked to form a flow path, through which fluid flows (pg 5 para 4);
a socket connected to the plate package (fig. 1, element 12), 
wherein the plurality of heat exchange plates includes:
a plurality of first plates (11A fig. 4, pg 5 para 4) in which a plurality of protrusions protruding upward from a plate body (20, fig .4), a plurality of depressions recessed downward from the plate body (21, fig. 4) and inclined portions connecting the protrusions and the depressions are alternately arranged (fig. 4, inclined portions connect flat parts 20a and 21a of fig. 4);
and a plurality of second plates (11B fig. 4) having a shape symmetrical to that of the first plates in a vertical direction (pg 5 para 3), wherein the plurality of first plates and the plurality of second plates are alternately stacked one by one in the vertical direction (fig. 4), wherein the protrusions of the first plates are coupled to depressions of the second plates (fig. 4), wherein the depressions of the first plates are coupled to protrusions of the second plates (fig. 4), and
wherein a width L1 (L3 of fig. 4) of the protrusions formed in the first plates is greater than a width L2 (L4 of fig. 4) of the depressions formed in the first plates (fig. 4) to provide a plurality of asymmetrical flow paths (fig. 4, flow paths b2 and a2 are of different shape and area).
Kusunoki is silent on an end plate coupled to an outside of the plate package; and a socket connected to the plate package by passing through the end plate.
However Ito teaches an end plate (side plate 1, fig. 2) coupled to an outside of the plate package (fig. 2, side plates are outside of plate package 20); and a socket (refrigerant inlet pipe 5, fig. 2, para 50) connected to the plate package by passing through the end plate. Therefore, in view of Ito’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the plate type heat exchanger of Kusunoki with an end plate coupled to an outside of the plate package; and a socket connected to the plate package by passing through the end plate. Such would provide the benefit of enclosing the flow channels of the outermost plates of the plate package and provide an entry point into the heat exchanger for the working fluids.
Re: Claim 8, Kusunoki discloses the plate type heat exchanger of claim 7, wherein a cross-sectional area of the flow paths formed by the protrusions of the first plates and the depressions of the second plates is greater than that of the flow paths formed by the depressions of the first plates and the protrusions of the second plates (area of b2 is larger than a2, see pg 8 para 18; see 112(b) rejection above).
Re: Claim 9, Kusunoki discloses the plate type heat exchanger of claim 7, wherein water flows (pg 7, para ‘Solution’, heat exchanger can pass two kinds of fluids and is thus capable of passing water) in the flow paths formed by the protrusions of the first plates and the depressions of the second plates (b2 fig. 4, see 112(b) rejection above), and
wherein refrigerant flows (pg 7, para ‘Solution’, heat exchanger can pass two kinds of fluids and is thus capable of passing refrigerant) in the flow paths formed by the depressions of the first plates and the protrusions of the second plates (a2 fig. 4, see 112(b) rejection above), such that heat is exchanged (flow channels are in thermal communication and thus exchange heat).
Re: Claim 10, Kusunoki in view of Ito as applied to claim 7 above is silent on a cross-sectional area of the flow paths, through which the water flows, is 1.1 times to 1.15 times that of the flow paths, through which the refrigerant flows. However, Kusunoki identifies the use of different cross-sectional areas for the two flow paths as a result effective variable for affecting fluid flow rate, and thereby affecting the heat transfer between two fluids (pg 9, ‘Effect of the Invention’). 
Therefore, in view of Kusunoki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a cross-sectional area of the flow paths, through which the water flows, is 1.1 times to 1.15 times that of the flow paths, through which the refrigerant flows, since it has been held that discovering an optimum value or range of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Doing so would allow the tailoring of heat transfer characteristics of the two fluids based on the needs of the system.
Re: Claim 11, Kusunoki in view of Ito as applied to claim 7 above is silent on the width L2 of the depressions formed in the first plates is 0.3 times to 0.8 times the width L1 of the protrusions formed in the first plates. However, Kusunoki identifies the use of different cross-sectional areas for the two flow paths as a result effective variable for affecting fluid flow rate, and thereby affecting the heat transfer between two fluids (pg 9, ‘Effect of the Invention’). Specifically, Kusunoki teaches that the length of the flat sections can be changed to change the cross-sectional area of the flow path (pg 6 para 10). 
Therefore, in view of Kusunoki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the width L2 of the depressions formed in the first plates is 0.3 times to 0.8 times the width L1 of the protrusions formed in the first plates, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Doing so would allow the tailoring of heat transfer characteristics of the two fluids based on the needs of the system.
Re: Claim 12, Kusunoki in view of Ito as applied to claim 7 above is silent on an angle between the inclined portions and the depressions is in a range from 50 degrees to 80 degrees. However, Kusunoki identifies the use of different cross-sectional areas for the two flow paths as a result effective variable for affecting fluid flow rate, and thereby affecting the heat transfer between two fluids (pg 9, ‘Effect of the Invention’). Specifically, Kusunoki teaches that the length of the flat sections can be changed to change the cross-sectional area of the flow path (pg 6 para 10). Changing the length of the flat sections forces a change in the angle of the inclined portion, and the two geometries are related and able to be used to control the cross-sectional area of the flow channel.  
Therefore, in view of Kusunoki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an angle between the inclined portions and the depressions is in a range from 50 degrees to 80 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Doing so would allow the tailoring of heat transfer characteristics of the two fluids based on the needs of the system.
Re: Claim 13, Kusunoki discloses the plate type heat exchanger of claim 7, wherein the inclined portions include:
a first inclined portion inclined downward from one end of the protrusion to an end of an adjacent first depression (right side of trapezoid, see annotated fig. 4 below); and
a second inclined portion inclined downward from the other end of the protrusion to an end of an adjacent second depression (left side of trapezoid, see annotated fig. 4 below).

    PNG
    media_image1.png
    531
    702
    media_image1.png
    Greyscale
Annotated Kusunoki Figure 4

Re: Claim 14, Kusunoki discloses the plate type heat exchanger of claim 13, wherein the first inclined portion and the second inclined portion have a bilateral symmetrical shape (see annotated fig. 4 above, left and right inclined portions are symmetric).
Re: Claim 15, Kusunoki discloses the plate type heat exchanger of claim 13, wherein the first inclined portion, the protrusion and the second inclined portion have an equilateral trapezoidal shape (see annotated fig. 4 above, inclined portions form an equilateral trapezoid with the flat portions L3 and L4).
Re: Claim 16, Kusunoki discloses the plate type heat exchanger of claim 7, wherein the plurality of protrusions formed on the first plates are spaced apart at a certain interval and protrude at the same height (pg 8 para 18, plates are corrugated and are thus regularly spaced, see fig. 4).
Re: Claim 17, Kusunoki discloses the plate type heat exchanger of claim 7, wherein the plurality of depressions formed in the first plates are spaced apart at a certain interval and are recessed at the same depth (pg 8 para 18, plates are corrugated and are thus regularly spaced, see fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763